US Bank Trust, N.A. v Loring (2021 NY Slip Op 02558)





US Bank Trust, N.A. v Loring


2021 NY Slip Op 02558


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2017-07662
 (Index No. 8459/16)

[*1]US Bank Trust, N.A., etc., respondent,
vElizabeth C. Loring, appellant, et al., defendants.


A. M. Richardson, III, LLC, New York, NY (Ambrose Madison Richardson III of counsel), for appellant.
Fein, Such & Crane, LLP, Westbury, NY (Michael Hanusek of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Elizabeth C. Loring appeals from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered May 25, 2017. The order denied that defendant's motion pursuant to CPLR 3211(a)(1), (3), and (5) to dismiss the complaint insofar as asserted against her.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order entered May 25, 2017, must be dismissed because the right of direct appeal therefrom terminated with entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (see CPLR 5501[a][1]; US Bank Trust, N.A. v Loring, ___ AD3d ___ [Appellate Division Docket No. 2019-07212; decided herewith]).
RIVERA, J.P., DILLON, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court